       Case 8:20-cv-00204-E Document 16 Filed 04/30/20 Page 1 of 2 Page ID #:30


1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     JENNIFER LEE TARN
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (415) 977-8825
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                       UNITED STATES DISTRICT COURT
14
             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
15
16   PABLO ARELLANO,                            ) No. 8:20-cv-00204-VBF-E
                                                )
17                                              ) [PROPOSED]
                                                )
           Plaintiff,                           ) JUDGMENT OF REMAND
18                                              )
               v.                               )
19                                              )
     ANDREW SAUL,
20   Commissioner of Social Security,           )
                                                )
21         Defendant.                           )
                                                )
22                                              )
                                                )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
25   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation

26   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
27         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
28   captioned action is remanded to the Commissioner of Social Security for further
       Case 8:20-cv-00204-E Document 16 Filed 04/30/20 Page 2 of 2 Page ID #:31


1    proceedings consistent with the Stipulation of Remand.
2
     DATED:      4/30/20                       /S/ CHARLES F. EICK
3                                         HONORABLE CHARLES F. EICK
4                                         UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
